UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1214


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

FEDEX OFFICE & PRINT SERVICES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-01694-DKC)


Submitted:   July 25, 2011                 Decided:   August 2, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. David Samuel Panzer, Eric C.
Rowe, GREENBERG TRAURIG, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek    N.     Jarvis       appeals       from     the     district      court’s

order    denying    his   motion         to    reconsider       and     granting      summary

judgment against him in his civil action.                             On appeal, Jarvis

contests    the    denial    of    his        motion    to    reconsider        the   court’s

earlier    denial    of   his     spoliation        of       evidence    claim,       and   the

denial of his claim of discrimination under 42 U.S.C. § 1981

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Jarvis v. FedEx Office & Print Servs., Inc.,

No. 8:08-cv-01694-DKC (D. Md. Mar. 7, 2011).                            We dispense with

oral    argument    because        the    facts        and    legal     contentions         are

adequately    presented       in    the        materials       before     the    court      and

argument would not aid the decisional process.

                                                                                      AFFIRMED




                                               2